Per Curiam,
The excess realized by the trustees in this estate over the value of the American Tobacco Company stock at the time of the testator’s death formed no part of the corpus of that portion of his estate placed in trust for his son, A. G. C. Quay, but Avas income or profit, not to be held for the remaindermen: Stokes’ Estate (No. 1), 240 Pa. 277.
The decree is affirmed on the opinion of the learned court beloAV directing it to be entered, the costs to be paid out of the fund to be distributed.